United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Buffalo, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0464
Issued: October 4, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 28, 2016 appellant, through counsel, filed a timely appeal from a July 26,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted evidence to OWCP subsequent to the July 26, 2016 decision and with
her appeal to the Board. The Board cannot consider this evidence for the first time on appeal as its jurisdiction is
limited to the evidence that was before OWCP at the time it issued its final decision. 20 C.F.R. § 501.2(c)(1); P.W.,
Docket No. 12-1262 (issued December 5, 2012).

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount $18,366.83 for the period April 29 through November 28, 2014 because she was not
entitled to wage-loss compensation for that period; and (2) whether OWCP properly found
appellant at fault and thus not entitled to waiver.
On appeal counsel asserts that OWCP improperly issued the July 26, 2016 overpayment
decision because on December 5, 2014 appellant timely requested reconsideration of a
December 17, 2013 OWCP merit decision that denied modification of OWCP’s March 18, 2013
suitable work termination. He asserts that, as OWCP based its conclusions in the overpayment
decision on its March 18, 2013 suitable work termination, the July 26, 2016 decision was
improperly issued. Counsel further asserts that he timely submitted additional evidence
following the preliminary overpayment finding, including a request for a prerecoupment hearing.
FACTUAL HISTORY
On December 7, 2011 OWCP accepted appellant’s traumatic injury claim (Form CA-1)
for a left sprain of shoulder and rotator cuff, which occurred on November 15, 2011.
Dr. Donald P. Douglas, a Board-certified orthopedic surgeon, performed arthroscopic
debridement of the left shoulder on May 22, 2012. Appellant did not return to work following
the surgery.
On January 15, 2013 the employing establishment offered appellant a secretary
(automation) position, based on the restrictions provided by Dr. Robert Ungerer, a Boardcertified orthopedic surgeon and OWCP referral physician who examined her on February 15
and December 19, 2012.
By letter dated January 15, 2013, OWCP advised appellant that the position offered was
suitable. Appellant was notified that if she failed to report to work or failed to demonstrate that
the failure was justified, pursuant to section 8106(c)(2) of FECA, her right to compensation for
wage loss or a schedule award would be terminated. She was given 30 days to respond.
Appellant refused the offered position on January 28, 2013, stating that she was disabled
from work due to the accepted employment injury. On February 1, 2013 she disagreed with the
proposed termination. By letter dated February 19, 2013, OWCP advised appellant that her
reasons for refusing the offered position were not valid. Appellant was given an additional 15
days to accept. In medical reports dated February 25, 2013, Dr. Douglas noted that she
continued to have left shoulder pain and limited motion. He advised that appellant was totally
disabled. Appellant did not accept the position.
By decision dated March 18, 2013, OWCP terminated appellant’s wage-loss
compensation and schedule award benefits pursuant to section 8106(c) of FECA, effective
March 15, 2013. Appellant requested reconsideration on October 24, 2013. She submitted
additional reports from Dr. Douglas dated April 8 to October 16, 2013 in which he diagnosed
chronic left shoulder pain and adhesive capsulitis and advised that she was totally disabled. On
June 10, 2013 Dr. Douglas requested authorization for additional surgery.

2

In a merit decision dated December 17, 2013, OWCP denied modification of its
March 18, 2013 decision.
OWCP authorized additional surgery, and on April 29, 2014 Dr. Douglas performed
arthroscopic manipulation of left shoulder for adhesive capsulitis. On July 26, 2014 appellant
filed a claim for recurrence of disability (Form CA-2a). On July 31, 2014 OWCP accepted
appellant’s claim for a recurrence beginning April 29, 2014. Appellant was paid wage-loss
compensation beginning that day.
On December 5, 2014 appellant, through counsel, timely requested reconsideration of the
December 17, 2013 decision that denied modification of the March 18, 2013 suitable work
termination. He asserted that the position offered to appellant was not suitable, based on the
medical evidence, and that OWCP had not accepted all compensable injuries caused by the
November 15, 2011 employment injury. Counsel also submitted a February 21, 2014 report in
which Dr. Douglas reiterated his request for surgery due to arthrofibrosis/scarring of the
shoulder.
Following inquiries by the employing establishment in August and September 2014 and
January 2015,4 by decision dated February 9, 2015, OWCP found that appellant was not entitled
to wage-loss compensation for the period December 1, 2014 and continuing. It noted that the
March 18, 2013 termination decision remained in effect and she had erroneously been paid
compensation for the period April 29 through November 28, 2014. In separate correspondence
dated February 9, 2015, OWCP issued a preliminary finding that an overpayment of
compensation in the amount of $18,366.83 had been created because appellant received
compensation for the period April 29 through November 28, 2014 to which she was not entitled
because her entitlement to wage-loss benefits had been terminated in March 2013. Appellant
requested a prerecoupment hearing with OWCP’s Branch of Hearings and Review and by
decision dated September 4, 2015, an OWCP hearing representative remanded the case to
OWCP because it had not properly rescinded acceptance of the recurrence of disability which
formed the basis of the overpayment.
On December 8, 2015 OWCP issued a notice of proposed rescission of acceptance of the
recurrence of disability for which appellant was paid compensation for the period April 29
through November 28, 2014. It found that the July 31, 2014 decision had been issued in error
because her entitlement to wage-loss and schedule award compensation benefits had been
terminated by decision dated March 18, 2013 based on her refusal to accept suitable
employment. OWCP finalized the rescission on January 20, 2016. In a separate January 20,
2016 decision, it denied appellant’s claim for a recurrence of disability beginning April 29, 2014
and continuing through November 28, 2014.5

4

The employing establishment noted that appellant had not worked since May 2012, and that OWCP had issued a
March 17, 2013 decision terminating her entitlement to monetary compensation because she refused an offer of
suitable work.
5

Appellant, through counsel, filed an appeal with the Board from both January 20, 2016 decisions. The Board
assigned Docket No. 16-1467 to this appeal, which will be adjudicated separately.

3

In correspondence dated May 10, 2016 and received by OWCP on May 16, 2016,
appellant, through counsel, requested reconsideration of the February 9, 2015 decision in which
OWCP found that appellant was not entitled to wage-loss compensation for the period
December 1, 2014 and continuing.
On June 20, 2016 OWCP again issued a preliminary finding that an overpayment of
compensation in the amount of $18,366.83 had been created because appellant received
compensation for the period April 29 through November 28, 2014 to which she was not entitled
because her entitlement to wage-loss benefits had been terminated in March 2013. It found her
at fault because she accepted payments that she knew or reasonably should have known was
incorrect. The preliminary decision provided an explanation of the calculation of the
overpayment. Appellant was provided an overpayment action request and an overpayment
questionnaire (Form CA-20). She was informed of the actions that she could take and was
allotted 30 days to respond. An overpayment worksheet indicated that appellant received FECA
compensation totaling $18,366.83 for the period April 29 through November 28, 2014.
By decision dated July 26, 2016, OWCP finalized the preliminary finding that appellant
was at fault in the creation of an overpayment of $18,366.83 from April 29 through
November 28, 2014. It noted that no response was received following the preliminary finding.
OWCP directed that appellant repay the overpayment in full or contact it to make appropriate
arrangements.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.6 When an overpayment has been made to an individual because of an error
of fact or law, adjustment shall be made under regulations prescribed by the Secretary of Labor
by decreasing later payments to which the individual is entitled.7
Section 8106(c)(2) of FECA states that a partially disabled employee who refuses to seek
suitable work or refuses or neglects to work after suitable work is offered to, procured by or
secured for her is not entitled to compensation.8 The implementing regulations provide that a
partially disabled employee who refuses to seek suitable work, or refuses to or neglects to work
after suitable work is offered to or arranged for him or her, is not entitled to compensation,
including compensation for a schedule award under section 8107 of FECA.9
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
6

5 U.S.C. § 8102(a).

7

Id. at § 8129(a).

8

Id. at § 8106(c)(2).

9

20 C.F.R. § 10.517.

4

The basis for each OWCP decision issued by OWCP subsequent to its acceptance of the
April 29, 2014 recurrence of disability flows from its March 18, 2013 decision in which
appellant’s entitlement to wage-loss and schedule award compensation was terminated in
accordance with section 8106(c) of FECA because she failed to accepted suitable employment.
As noted by counsel in this appeal, in a merit decision dated December 17, 2013, OWCP denied
modification of the March 18, 2013 decision. The record before the Board in this case indicates
that appellant, through counsel, timely filed a request for reconsideration of the December 17,
2013 decision with OWCP on December 5, 2014. The record before the Board does not contain
an OWCP decision responsive to this request.
The next OWCP decision of record is the February 9, 2015 merit decision in which
OWCP found that appellant was not entitled to wage-loss compensation for the period
December 1, 2014 and continuing. On that date OWCP also issued a preliminary overpayment
finding that an overpayment of compensation had been created because appellant received
$18,366.83 in FECA compensation in error for the period April 29 through November 28, 2014,
after her entitlement to wage-loss compensation had been terminated. The preliminary
overpayment decision was remanded to OWCP by its Branch of Hearings and Review on
September 4, 2015. The hearing representative noted that OWCP had not properly rescinded
acceptance of the April 29, 2014 recurrence of disability which formed the basis of the
overpayment. On December 8, 2015 OWCP then issued a notice of proposed rescission of
acceptance of the April 29, 2014 recurrence of disability, and finalized the rescission by decision
dated January 20, 2016. In a separate January 20, 2016 decision, it denied appellant’s claim for a
recurrence of disability beginning on April 29, 2014.
On June 20, 2016 OWCP again issued a preliminary finding that appellant was at fault in
the creation of an overpayment of compensation in the amount of $18,366.83 for the period
April 29 through November 28, 2014 because her entitlement to wage-loss benefits had been
terminated in March 2013. By decision dated July 26, 2016, OWCP finalized the preliminary
overpayment finding and directed that appellant repay the overpayment in full or contact it to
make appropriate arrangements.
Proceedings under FECA are not adversarial in nature. OWCP shares in the
responsibility to develop the evidence and has an obligation to see that justice is done.10 The
July 26, 2016 overpayment decision at issue in this case flowed from OWCP’s March 18, 2013
suitable work termination decision that was affirmed in a merit decision dated
December 17, 2013. Appellant, through counsel, timely filed a reconsideration request from the
December 17, 2013 decision. In the December 5, 2014 reconsideration request, counsel made
cogent arguments and submitted an additional medical report.
The Board has long held that OWCP shall review all evidence submitted by a claimant
and received by OWCP prior to issuance of its decision.11 OWCP procedures also provide that a

10

P.K., Docket No. 08-2551 (issued June 2, 2009).

11

See Kenneth R. Love, 50 ECAB 193 (1998).

5

final decision on a reconsideration request must be issued, and the goal for issuing such decision
is 90 days from receipt of the request.12
In the case Kenneth E. Harris, the Board held that OWCP issued a decision in error, as
there was an outstanding request for reconsideration which remained unadjudicated.13 In the
case at hand, it was improper for OWCP to issue further decisions, including the January 20,
2016 decisions before the Board in the present appeal, without addressing the arguments and
evidence submitted with appellant’s December 5, 2014 reconsideration request.14 Thus, this case
must be remanded to OWCP to issue an appropriate decision on her December 5, 2014
reconsideration request before addressing whether an overpayment of compensation was created.
In light of the Board’s disposition regarding Issue 1, Issue 2 is rendered moot.
CONCLUSION
The Board finds that this case is not in posture for decision.

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.2.b (October 2011).

13

54 ECAB 502 (2003).

14

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the July 26, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: October 4, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

